DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 14 recites predicting the vehicle parameters at a prediction point in time; ascertaining the predicted state of health depending on the predicted vehicle parameters using a data-based state of health model which is trained to output a state of health of the electrical energy store depending on the vehicle parameters [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 3-11 recite(s) wherein the data-based state of health model is trained and/or provided external to the vehicle using vehicle parameter sets and assigned load states of the electrical energy store based on fleet data.  wherein the state of health of the electrical energy store is indicated as remaining maximum charge capacity with respect to an initial charge capacity or as an indicator of a remaining service life.  wherein the vehicle parameters indicate the state of health of the electrical energy 102331814.117store and include one or multiple of the following parameters: a temperature of the electrical energy store, a temporal load pattern, an age of the electrical energy store, a period of use of the electrical energy store, a cumulative charging over the service life and a cumulative discharge over the service life, a maximum charge current, a maximum discharge current, a charging frequency, an average charge current, an average discharge current, a power throughput during charging and discharging, a charging frequency, and a charging temperature.  wherein the ascertaining of the predicted state of health is carried out depending on the predicted vehicle parameters also using surroundings parameters, the surroundings parameters including one or multiple of the following parameters: traffic data, information about traffic volume on a predicted route, weather data, and a location of the motor vehicle.  wherein the ascertaining of the predicted state of health is carried out depending on the predicted vehicle parameters, at least one of the predicted vehicle parameters being ascertained by extrapolating the vehicle parameters at a point in time of the prediction.  wherein data-based state of health model is configured as a hybrid model which applies a correction value, which results from a data-based correction model, through addition or multiplication, to a modeled state of health, which is ascertained using a physical or physically- motivated aging model.  wherein the data-based state of health model includes a neural network, or a Bayesian neural network, or a Gaussian process model.  wherein the predicted state of health is ascertained externally to the vehicle and communicated to the motor vehicle, or model parameters of the data-based state of health model are communicated to the motor vehicle and the predicted state of health is ascertained in the motor vehicle.  wherein stress factors, which are taken into consideration in the data-based state of health model to determine the predicted state of health, are ascertained from historic profiles of vehicle parameters, the stress factors including in one or multiple of the following pieces of information: a frequency of charging with high currents, a frequency of driving at constantly high output, a frequency of charging at high surroundings temperature, and a frequency of a complete charge of the electrical energy store [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
Independent Claim 12 recites predicting the vehicle parameters at a prediction point in time; ascertaining the predicted state of health depending on the predicted vehicle parameters using a data-based state of health model which is trained to output a state of 102331814.119health of the electrical energy store depending on the vehicle parameters; [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. A computer implemented method; a control unit; a non-transitory machine-readable memory medium; Examiner interprets these limitations to merely uses a computer as a tool to perform an abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. providing vehicle parameters which influence a state of health of the electrical energy store; signaling the predicted state of health; Examiner interprets these limitations to be generic computer functions (i.e., data acquisition, data output, etc.) to facilitate the identified abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. for operating a moto vehicle depending on a predicted state of health of an electrical energy store; for operating a motor vehicle, in a particular an motor vehicle based on a predicted state of health of an electrical energy store; wherein the motor vehicle is an electrically drivable motor vehicle, and the electrical energy store is a vehicle battery; Examiner interprets the preamble and limitations further limiting the preamble to be intended use of the identified abstract idea and generally linking the use of the identified abstract idea to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOLME (US 2020/0164763).

With respect to Claim 1, 14, HOLME teaches:
providing vehicle parameters which influence a state of health of the electrical energy store (See Figs. 1-5); 
predicting the vehicle parameters at a prediction point in time (See Figs. 1-5); 
ascertaining the predicted state of health depending on the predicted vehicle parameters using a data-based state of health model which is trained to output a state of health of the electrical energy store depending on the vehicle parameters (See Figs. 1-5); and 
signaling the predicted state of health (See Figs. 1-5).  

With respect to Claim 2, 13, HOLME teaches:
wherein 
the motor vehicle is an electrically drivable motor vehicle, and the electrical energy store is a vehicle battery (See Figs. 1-5).  

With respect to Claim 3, HOLME teaches:
wherein 
the data-based state of health model is trained and/or provided external to the vehicle using vehicle parameter sets and assigned load states of the electrical energy store based on fleet data (See Figs. 1-5).  

With respect to Claim 4, HOLME teaches:
wherein 
the state of health of the electrical energy store is indicated as remaining maximum charge capacity with respect to an initial charge capacity or as an indicator of a remaining service life (See Figs. 1-5).  

With respect to Claim 5, HOLME teaches:
wherein 
the vehicle parameters indicate the state of health of the electrical energy 102331814.117store and include one or multiple of the following parameters (See Figs. 1-5): 
a temperature of the electrical energy store, a temporal load pattern, an age of the electrical energy store, a period of use of the electrical energy store, a cumulative charging over the service life and a cumulative discharge over the service life, a maximum charge current, a maximum discharge current, a charging frequency, an average charge current, an average discharge current, a power throughput during charging and discharging, a charging frequency, and a charging temperature (See Figs. 1-5).  

With respect to Claim 6, HOLME teaches:
wherein 
the ascertaining of the predicted state of health is carried out depending on the predicted vehicle parameters also using surroundings parameters, the surroundings parameters including one or multiple of the following parameters: traffic data, information about traffic volume on a predicted route, weather data, and a location of the motor vehicle (See Figs. 1-5).  

With respect to Claim 7, HOLME teaches:
wherein 
the ascertaining of the predicted state of health is carried out depending on the predicted vehicle parameters, at least one of the predicted vehicle parameters being ascertained by extrapolating the vehicle parameters at a point in time of the prediction (See Figs. 1-5).  

With respect to Claim 8, HOLME teaches:
wherein 
data-based state of health model is configured as a hybrid model which applies a correction value, which results from a data-based correction model, through addition or multiplication, to a modeled state of health, which is ascertained using a physical or physically- motivated aging model (See Figs. 1-5).  

With respect to Claim 9, HOLME teaches:
wherein 
the data-based state of health model includes a neural network, or a Bayesian neural network, or a Gaussian process model (See Figs. 1-5).  

With respect to Claim 10, HOLME teaches:
wherein 
the predicted state of health is ascertained externally to the vehicle and communicated to the motor vehicle, or model parameters of the data-based state of health model are communicated to the motor vehicle and the predicted state of health is ascertained in the motor vehicle (See Figs. 1-5).  

With respect to Claim 11, HOLME teaches:
wherein 
stress factors, which are taken into consideration in the data-based state of health model to determine the predicted state of health, are ascertained from historic profiles of vehicle parameters, the stress factors including in one or multiple of the following pieces of information: a frequency of charging with high currents, a frequency of driving at constantly high output, a frequency of charging at high surroundings temperature, and a frequency of a complete charge of the electrical energy store (See Figs. 1-5).  

With respect to Claim 12, HOLME teaches:
provide vehicle parameters which influence the state of health of the electrical energy store (See Figs. 1-5); 
predicting the vehicle parameters at a prediction point in time; ascertaining the predicted state of health depending on the predicted vehicle parameters using a data-based state of health model which is trained to output a state of 102331814.119health of the electrical energy store depending on the vehicle parameters (See Figs. 1-5); 
signaling the predicted state of health (See Figs. 1-5).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE (US 2017/0240064) teaches VIRTUAL ASSESSMENT OF BATTERY STATE OF HEALTHIN ELECTRIFIED VEHICLES;
KRATZER ET AL. (US 2016/0221465) teaches METHOD AND DEVICE FRO THE OPEN-LOOP AND/OR CLOSED-LOOP CONTRO AT LEAST OF ONE OPERATING PARAMETER OF AN ELECTRICAL STORAGE DEVICE, WHEREIN SAID OPERATING PARAMETER INFLUENCES A STATE OF AGING OF AN ELECTRICAL ENERGY STORAGE DEVICE;
PARK ET AL. (US 9,395,419) teaches METHOD AND DEVICE FOR PREDICTING STATE-OF-HEALTH OF BATTERY, AND BATTERY MANAGEMENT SYSTEM USING SAME;
HUBER ET AL. (US 2017/0120766) teaches APPARATUS AND METHOD FOR REGULATING A STATE OF CHARGE OF AN ELECTRICAL ENERGY STORE;
HAMETNER ET AL. (US 2021/0181263) teaches METHOD AND BATTERY MANAGEMENT SYSTEM FOR ASCERTAINING A STATE OF HEALTH OF A SECONDARY BATTERY;
BARRE ET AL. (US 2017/0003352) teaches METHOD, DEVICE, AND SYSTEM FOR ESTIMATING THE STATE OF HEALTH OF A BATTERY IN AN ELECTRICAL OR HYBRID VEHICLE DURING OPERATION THEREOF, AND METHOD FOR CREATING MODEL FOR ESTIMATION OF SAID TYPE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864